EXHIBIT 10.1

COMPENSATION FOR NAMED EXECUTIVE OFFICERS, AS AMENDED

 

Name

  

Principal Position

  

Annual Base Salary for

fiscal 2007

  

Bonus Awards for

fiscal 2007(1)

Joseph W. Luter, III

   Chairman of the Board (2)        (3)    (3)

C. Larry Pope

   President and Chief Executive Officer (4)    $800,000(5)               (5)

George H. Richter

   President of Farmland    $620,000                    (6)

Jerry H. Godwin

   President of Murphy-Brown    $750,000                    (7)

Richard J.M. Poulson

   Executive Vice President    $600,000                    (8)

--------------------------------------------------------------------------------

(1) All bonus awards are subject to adjustment downward at the Compensation
Committee’s discretion based on an officer’s individual performance. In those
cases where bonuses are derived from a formula based on profits, profits are
determined on a pre-tax, pre-bonus basis.

(2) Mr. Luter served as Chairman of the Board and Chief Executive Officer until
August 31, 2006. Effective September 1, 2006, Mr. Luter ceased to be an employee
of the Company and entered into a consulting agreement (the “Consulting
Agreement”) with the Company, which has been filed as Exhibit 10.2 to this
Current Report on Form 8-K. Mr. Luter continues to serve as Chairman of the
Board.

(3) Effective for services rendered on or after September 1, 2006, Mr. Luter’s
compensation will be determined in accordance with the Consulting Agreement.

(4) Mr. Pope served as President and Chief Operating Officer until August 31,
2006. Effective September 1, 2006, Mr. Pope was elected President and Chief
Executive Officer.

(5) Effective for services rendered on or after September 1, 2006, Mr. Pope’s
base salary will be at an annual rate of $800,000 and he will be eligible for a
bonus award for fiscal 2007 determined under a formula based on Company-wide
profits.

(6) Derived from a formula based on Farmland’s profits during fiscal 2007.

(7) Derived from a formula based on Murphy-Brown’s ability to control hog
raising costs.

(8) Derived from a formula based on Company-wide profits during fiscal 2007.